 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDBentexMills and Osvaldo Rodriguez.Case 22-CA-5557September 17, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDPENELLOOn March 29, 1974, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as,amended, the Na-tional Labor Relations Board hasdelegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified below.The Administrative Law Judge held, and we agree,that the Respondent violated Section 8(a)(3) and (1)of the Act by discharging 11 employees after condon-ing their participation in an unauthorized work stop-page, involving some 40 others, and permitting allsuch employees to return to work. The AdministrativeLaw Judge bottomed her decision on credited testi-mony concerning an exchange which occurred afterBen Fried, the Respondent's president, delivered anultimatum to the assembled strikers that if they didnot return to work within 5 minutes they would all befired.According to credited testimony, Fried thenstated, in response to a question as to what wouldhappen if they did, that "no action would be takenagainst the employees."While we affirm the Administrative Law Judge'scredibility findings in this regard, and share her viewthat the foregoing exchange underscores the clear in-tention of the Respondent to take no disciplinary ac-tion against any employees if they would all abandontheir work stoppage, we find, on the record before us,thatevenwithout this testimony theGeneralCounsel's burden of establishing condonation wassubstantially met by the uncontroverted evidence thatemployees were directed to return to work within 5minutes,or face dismissal, and the fact that they did.In this respect, it is conceded that no effort was madeby the Respondent to bar the return of those allegedto have been the instigators of the work stoppage, norwas the ultimatum couched in language which indi-cated that any employees were to be excluded fromthe implied general amnesty offered by the Respon-dent as an inducementto employeesto return towork. Cf.Ohio Stove Company,180 NLRB868 (1970).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its order the recommended Or-der of the Administrative Law Judge and herebyorders that the Respondent, Bentex Mills, East Ruth-erford,New Jersey, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge: Upona charge filed by Osvaldo Rodriguez, an individual on Au-gust 7, 1973,1 the General Counsel of the National LaborRelations Board, by the Regional Director for Region 22(Newark, New Jersey), issued a complaint on October 18,alleging that Bentex Mills, herein called the Respondent,had engaged in certain unfair labor practices violative ofSection 8(a)(1) and (3) of the National Labor Relations Act.In its answer, duly filed, the Respondent admits certainfactual allegations of the complaint, but denies the commis-sion of the alleged unfair labor practices.Pursuant to notice, a hearing was held before me at New-ark,New Jersey, on December 5, 6, 7, and 10. All partiesappeared at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce relevant evidence.2 Subsequent to the hearing,briefs were filed by the General Counsel and the Respon-dent on or about January 14, 1974, which have been fullyconsidered.Upon the entire record in this proceeding and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein hasbeen,a corporation duly organized under, and existing byvirtue of, the laws of the State of Delaware. At all timesmaterial herein, the Respondent has maintained its princi-pal office and place of business at East Rutherford, NewJersey, the only facility of the Respondent involved in thisproceeding, at which it is engaged in the manufacture, sale,and distribution of knit fabrics and related products. In thecourse and conduct of its business operations, the Respon-1All dateshereinafterrefer to 1973,unless otherwise indicated.2Counsel for Local 222,InternationalLadies' Garment Workers Union,AFL-CIO, referred to herein as theUnion, which has a collective-bargainingcontract with an associationof employersthat includes the Respondent,made a limited appearanceon the last day of thehearing,whenrepresenta-tives ofthe Unionwere testifying as witnessesfor the Respondent. BENTEX MILLSdent annually manufactures, sells, and distributes, at saidplant, products, goods, and materials valued in excess of$50,000, and ships products, goods, and materials valued inexcess of $50,000 from said plant directly to points locatedoutside the State of New Jersey. The complaint alleges, theRespondent in its answer admits, and I find, that the Re-spondent is, and at all times material herein has been, anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 222, International Ladies'GarmentWorkersUnion, AFL-CIO,is,and at all times material herein hasbeen,a labororganizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Principal IssuesThe General Counsel contends that certain employees ofthe Respondent engaged in a work stoppage from about 12noon until 12:05 p.m. on July 27, 1973; the president of theRespondent directed them to return to work within 5 min-utes, under penalty of discharge, and stated that no discipli-nary action would be taken if they complied; all theemployees involved did thereupon immediately return towork; after its condonation of the employees' conduct, theResondent later that day discharged 11 of these employ-ees;? and the Respondent by such discharges violated Sec-tion 8(a)(1) and (3) of the Act.The Respondent maintains that the work stoppage inviolation of its contract with the Union was illegal; theRespondent, as well as representatives of the Union whowere in the plant at the time, told the employees a stoppagewould be illegal, but they stopped work nevertheless; thepresident of the Respondent directed the men to return totheir work within 5 minutes or they would be discharged,but did not say that no disciplinary action would be takenif they complied nor otherwise indicate condonation of theirconduct; and the 11 men were discharged because they werethe instigators and leaders of the illegal activity.The principal issues, therefore, are whether the Respon-dent directed the employees to resume work in order to endthe disruption of production, without indicating condona-tion of their work stoppage, and then lawfully dischargedthe 11 employees who instigated the illegal stoppage, orwhether the Respondent, after condoning the conduct of allthe employees involved in the work stoppage, thereafterdischarged 11 of them for this conduct, in violation of Sec-tion 8(a)(1) and (3) of the Act.3The discharged employees named in the complaint are Luis Ferrer, Ama-do Isa, Jose Izquierdo, Pedro Morales, Jose Nunez, Mario Rodriguez, Ozval-do Rodriguez, Alfredo Sotolongo, Saul Vega, Juan Ramiro Valdez, and LuisVasquez. The spelling of some of these names has been changed in accordwith the record.B. TheNew Contract297The Union, which represents employees of a number ofemployers who are members of The New Jersey DoubleKnit Association, signed a new contract with the Associa-tion on July 15, 1973. The Respondent, which began opera-tions in 1968, and has about 800-900 employees, is amember of this Association. It is the practice of employersin this industry, including the Respondent, to have the knit-ting machines operate continuously with no shutdown fora lunch period. The employees in the knitting departmenteat at their machines, which can operate for a time automat-ically and shut off automatically if something goes wrong.It has also been the Respondent's practice to pay theseemployees overtime for working through the lunch period.In the new contract executed on July 15, the language ofthe overtime provision was changed. The Respondent inter-preted the change to mean that overtime was to be paid onlyafter an employee had worked a 35-hour week. Accordingly,itposted a notice directed "To: All Union Members," dat-ed July 26 but providing that it was "EFFECTIVE: July 16,1973," signed by Harman as manufacturing manager, FelixNunez as employment manager, and Ana Chirichella aspayroll supervisor, and stating in English:In accordance with the Union contract, overtime willbe paid on a weekly basis.An employee must work 35 hours at regular time beforehe may receive overtime pay.The notice also contained a statement in Spanish, which theparties agreed at the hearing was correctly translated asfollows:In accordance with our new union contract, overtimeand time and one-half will be paid after completing 35hours each week, which means; that you must work 35regular hours to be eligible for time and one-half. If youmiss one day of the week, the 35 hours will be made upfrom the overtime that you have worked.This change in policy, discontinuing overtime pay for lunchtime work, decreased the earnings of those in the knittingdepartment. The effect was shown in the paychecks theyreceived on Thursday, July 26. Some employees questionedthe payroll department about this, and were told their paywas computed correctly in accord with the terms of the newcontract. They called the Union to protest this, and weretold the Respondent was interpreting the contract incorrect-ly and union representatives would take care of the matter.There were meetings of some of the employees after theirshifts ended to discuss the matter.On Thursday evening, July 26, representatives of theUnion and the Association met to discuss certain matters,including the contract provision as to overtime. The Unionmaintained that the language change in the new contracthad not changed the method of computing overtime pay,that the notice posted by the Respondent was in error, andthat, unless this was changed, there was no contract. TheRespondent, after considerable discussion of the issue, 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to accept the Union's interpretation. Among thoserepresenting the Respondent at this meeting were Fried,president, and Harman, productionmanager.Among thoserepresenting the Union was Rivera, a businessagent as-signed to a number of plants including that of the Respon-dent, and Gautier, a representative from the Union's NewYork office. Harman and Rivera had also participated innegotiating the new contract.C. The Work StoppageHarman arrived at the plant the following morning, Fri-day, shortly before 7 o'clock. He noted that the night-shiftemployees, as they were leaving the plant, were discussingquestions about the contract, and that employees on thefirst shift were discussing this also after their shift began.Rivera, in response to calls from employees made to theUnion earlyin the week regarding the overtimepay prob-lem, came tothe plant on Fridaymorning at or about 11o'clock with two other representatives, Peralta and Santano.Harman, who was notified in his office that union represen-tativeswere in the plant, went to the diva room of theknitting department, which is divided into a diva room anda jacquard room." A number of employees approached theunion representatives to ask questions about the contract,but principally to protest the reduction in their overtimepay. Some employees spoke briefly to the union representa-tives and then returned to their machines. Others arguedvigorously with the union representatives regarding the ov-ertime payissue.Some spoke in loud voices becausetheywere angry and because, as Harman admitted, it is neces-sary to raise one's voice to be heard over the noise of themachines.The dischargees who testifiedas witnessesfor the GeneralCounsel claimed that they objected vigorously to the newovertime provision and the resulting reduction in their pay;when Rivera indicated that the Respondent was wrong andhe was having the matter corrected, they did not agree asthe payroll office personnel had told them their reduced paywas in accord with the provisions of the new contract;theyasserted repeatedly that, as they were no longer to be paidovertime for working through the lunch period, they wantedto take time off for lunch; and at noon they simultaneouslyshut off their machines, with none of them telling others toturn off machines or turning off machines other than theirown.Rivera testified that-... a group of workers approached me as I was goingin . . . They started talking to me about the notice thatthe company have put up on the bulletin board andthey were complaining that workers didn't get paid theright way. I told them that the company was wrong. Ifanybody had any complaints that I would take care ofthem. At that time they started an argument that thecompany was right in putting up the notice becausethey were told upstairs that the personnel office up-There are about 100 machines in each room,with each employee operat-ing about four machines.stairs, that the contract spells that way, and that's theway they interpret it, and that was the way-that waswhy because they paid it that way. . . . I told theemployees that the company was wrong. I told theemployees that we spoke to the company, and besidesthat, I said you can look around in the bulletin boardsthat no notice is up on the bulletin boards. We calledthe company and the company took all thenoticesdown from the bulletin board.Itwas at this. point, Rivera testified, that Harman ap-proached and asked why he was meeting there with so manyworkers, and he explained the problem to Harman. Riveraalso testified that Harman admitted to him that the Respon-dent "had made a mistake," and "had taken down all thenotices from the bulletin boards," and that he, Rivera, toldthis to the workers. Many of these employees speak onlySpanish. Rivera speaks both Spanish and English. Harmanknows very little Spanish.When the employeesinsistedthat, if they were no longerto be paid overtime for working during the lunch period,they would turn off their machines and take time for lunch,Rivera arguedthat it would not be right for the men, whohad always worked through lunch, to stop doing so at thattime,and urged instead that they discuss taking time forlunch at a meetingat the union office, or that he woulddiscuss it with the Respondent. He testified that, in re-sponse, "They said we will come to the meeting this af-ternoon, but we will not work the lunch hour today, we arestopping at 12:00 o'clock." Rivera testified further that:When 12:00 o'clock came, the group of workers wentwild and stopped the machines and stopped the shop.... They started yelling, cursing. . . . They, for ex-ample, I had a guy that was wild, he had a piece of stickin his hands, stick that he hangs the yarn up, he waswild. . . . And other fellows, see, it is kind of hard forme to know who were the fellows because there wereso many guys around me, that I couldn't exactly tellwho was yelling or not. . . . I thoughtIwas going toget killed there.Although Harman remained in the knitting departmentfor about an hour, he did not address the workers. Neitherhe nor Rivera told them of the meeting the evening beforeat which the Respondent agreed to adopt the Union's in-terpretation of the overtime pay provisions.Harman testi-fied that he did tell the union representatives that "I wouldappreciate it if we would not disrupt the production anymore than absolutely necessary. On the other hand, I didrecognizethat they were trying to help solve the problemsthat the employees were bringing out. And so I told themthat I would be aslenient asI possibly could to allow themto handle the problem." Harman, after referringin his tes-timony to the "low level or rather passive participation ofsome of the more moderate employees" questioning certaincontract provisions, continued: "But the employees thatwere much more active were the ones that were primarilyprotesting ... the way that the circular said would be pay-mg ,overtime. And these people were shaking their headsand waving their hands, waving their arms and speaking BENTEX MILLSvery angrily, very loud, `We will not go along with this. Wewon't accept this rule. It's just completely unacceptable.' "Harman testified further that the more vocal employeeskept threatening to shut down at noon for lunch. He alsotestified that he understood some of the Spanish that wasbeing spoken, that some was translated for him, but hecould not recall which remarks he understood and whichwere translated, nor which of the union representatives didthe translating. Harmon testified further that, when it ap-peared that the employees would shut down for lunch, hecalled in the other supervisors and tried to prevent thestoppage; when he was unable to get the employees to re-sume work, he went to Fried's office to tell him what hap-pened; and, as he was walking from the diva room to thejacquard room, he "observed the employees walking rap-idly or running, if you want-to start shutting off ma-chines, rather loud yelling or talking about stopping themachines," and some employees in fact shutting off ma-chines.Harman also testified that the first time he discussed theproblem with Fried was shortly after the stoppage occurredat noon, and Rivera testified that he did not see Fried thatday prior to 12 o'clock. Fried, however, testified that whenhe arrived at the plant that morning at or about 9 o'clock,Harman told him about the discussions among the third-shift employees as they were leaving the plant, about thetalk and disruption of work that morning on the first shift,and that Harman expected trouble during the day, andHarman testified that Fried's office on the second floor ofthe plant has a one-way window overlooking the divaroom. Furthermore, Fried testified that on one of his tripsthrough the plant that morning, he was shocked to observethe union representatives talking to the workers and theresulting disruption of work; he asked Harman, Rivera,and the workers why they were congregating and not work-ing;Rivera said there were problems but the union repre-sentatives were trying to calm the people down; and hetold Harman "to observe it very calmly and inform me ofany happenings," and told the management personnel,"let's take it as it goes."Harman testified that when he arrived at Fried's officeafter the men began shutting down the machines, Friedasked him to explain what the problems were. Rivera alsocame to the office. He testified that he told Fried the menhad stopped for lunch. Fried asked if this was legal and hesaid he had to check with his supervisors. He called theUnion's New York office and reported to Fried that he wastold the employees' action was illegal. At Fried's directionthe employees were then assembled in the cafeteria.D. The Meeting in the CafeteriaAbout 50 knitting department employees assembled inthe cafeteria at approximately 12:10 and were addressed byRivera, who told them he had telephoned union officials inNew York about the situation, and they advised him thatthe stoppage was illegal. The employees were then ad-dressed by Fried. He was accompanied at this meeting by299Felix Nunez, referred to herein as Nunez,5 who at that timewas the employment manager and an admitted supervisorwithin the meaning of the Act, and frequently acted as atranslator for Fried, who did not speak Spanish. AlthoughFried's remarks were brief, witnesses gave varying versionsof what he said, but all were in agreement that he concludedwith an ultimatum to the effect that if the employees did notreturn to work in 5 minutes they would all be discharged.Fried testified as to what he told the employees as follows:To the best of my recollection, and I was very upsetbecause this is the first time a thing like this happenedin the twelve years I am then running a doubleknitbusiness. I told them that I'm very shocked to see thatthe workers of Bentex have taken the law in their ownhands and the knitters have stopped the knitting for thefirst time, as I said, in twelve years. It is my duty, I felt,to tell them of the consequences, what happens in thiscase. I have asked the union if this is an authorizedstrike. They said it is not. Therefore, we [sic] have them-selves, as I said, taken the law in their own hands.Therefore, they will have to be discharged and I gavethem in the way of an ultimatum. I said if you don't goback in five minutes back to work you will all be dis-charged. And I asked the union-I asked if Felix totranslate this in Spanish.sssThere was an attempt to ask questions but I naturallywas very upset. I said there will be no questions, therewill be no answers given over here. If you have anygrievances or anything, you go through the normalprocedure, go to your union.The discharged employees who were called as witnessesby the General Counsel testified that one of the assembledemployees called out a question as to what would happenif they all went back to work, and that, after a conversationbetween Fried and Nunez, Fried answered in English andNunez in Spanish that there would then be no reprisals.These employees testified that they heard the question butcould not identify who asked it except for Saul Vega, whosaid it was an employee, one of whose names is Elias. Vega,who knows both Spanish and English although he is notfluent in English, testified that the question that was askedwas "what was going to happen to us if we start workingright away," that Fried's answer was that "nothing is goingto happen against nobody," and that Nunez answered inSpanish that "he want all the workers to report back towork. No reprisal will be taken against anyone."The Respondent maintains that there was no such ques-tion and answer, Fried answered no questions after hisspeech, and nothing was said to the effect that there wouldbe no disciplinary action if the men returned to work imme-diately. Elias Fernandez, the only employee in the plantnamed Elias, testified, through an interpreter, that the "last5One of the dischargees is named Jose Nunez. 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDthing he [Fried] said was I will give 5 minutes to return towork . . . and then he went back to his office"; he did nothear anyone ask Fried any questions; he never asked Friedany questions as "I never was familiar to speak with him";as to whether he or anyone else asked Nunez a question, "Inever approached Mr. Nunez. I don't recall anything"; andhe could not recall how long Nunez remained after Friedleft the cafeteria, nor whether Nunez made any commentsafter Fried spoke. Vega, recalled by the General Counsel asa rebuttal witness, testified that the question was asked bythe Elias he had seen enter and leave the hearing room.6Harman testified that an employee indicated he wantedto ask a question and might even have asked a questionrelative to the contract; that the question might have beenin English, or in Spanish within Harman's understanding ofthat language, or possibly was translated; and that Friedsaid "he would not answer any questions until everybodywent back to work, that he was going to his office and theymust go back to work."Fried's testimony about this matter was: "That meeting,as I said, that was very brief. I was very upset. I just gavethem the form of an ultimatum. There was no questionsasked. There was no answers given. There was absolutelynothing of that kind." Asked if he told the employees at anytime "that if they went back to work within five minutesnothing would be done to them," he replied "Never. Therewas no questions asked and no answers given of that kind."Fried also testified that he did not know if anything morewas said by Nunez, who left the cafeteria a few seconds afterFried did.Nunez testified, as a witness for the Respondent, as fol-lows:Q. Did any employees ask any questions of Mr.Fried?A.Well, Iremember they tried.Q. Andwhat did Mr.Fried do when an employeetried to ask a question?A.Well,when somebody asked him somethingabout if-I think they asked me if they return to work,what's going to happen,something like that.And so Itranslated to Mr.Fried what the man was saying, wasasking me, and then he refused to answer the questionand he turned his back and did come back to his officeand he asked me to do the same thing. So I left thecafeteria and I leftl%he people from the union there andIwent upstairs to my office and that's all.Q. Did you sayanything else to the employees onthat occasion?A. I don't recall, either. I may have said somethingbut I don't think I did. . . . I onlytranslatewhat thepeople were asking me about,what's going to happenifwe go back to work, so I translated to Mr. Fried the6 The witnesses were sequestered at the request of counsel for the Respon-dent.same questionin English. . . . Well, to be honest, Iknow they asked that question but I-he didn't give anaffirmative answer to that. He may say, I don't remem-ber, really, he may say nothing is going to happen, butI really don't recall exactly.Asked then repeatedly by counsel for the Respondent if hetold the employees nothing would be done to them if theywent back to work within5 minutes, he answeredeach timethat he did not think he did, or that he did not recall. Thistestimony was presented on Friday, December 7, underquestioningby Zelman, counsel for the Respondent. Nei-ther the General Counsel nor the Charging Party asked anyquestionsof this witness. Nevertheless, when the hearingresumed on Monday, Nunez was recalled to be furtherquestionedby Schupack, Respondent's other counsel, whohad not been at the hearing on Friday. Nunez testified atthis time that "I don't remember exactly but it could besome questions and some comments, after Mr. Fried fin-ished hisspeech. . . . I don't recall to answer any of thecommentsor questions. I don't remember, really."All the employees returned to work afterthe meeting inthe cafeteria. Rivera testified that he called his New Yorkoffice again and reported the men were back at work andthe problem resolved. Harman testified that he went backto the knitting floor; that he "figured out when the 5 min-utes wereup because I didn't fully expect them to go backto work and that we might have to carry out the ultimatumthatMr. Fried had left with them"; and that all returnedwithin 5 minutes except Luis Ferrer. Ferrer, called by theGeneral Counsel as a rebuttal witness, testified that he re-turnedto his machines immediately, that it takes 2 or 3minutes toget from the cafeteria to his machinesat almostthe farthest point in the jacquard room, that he was back atwork in 2 or 3 minutes, and that Harman came by on theway to the office as he was starting his machines but did notspeak to him.E. The DischargesFried testified that, after the cafeteria meeting, "I calledin Ken Harman. Actually, I called him in to give him hellfor allowing such a situation.... Ken Harman was tellingme that there is nothing that he could do. He tried to per-suade the people. In fact, the union was there, the unionrepresentatives were there. They tried to persuade people.He said you saw it yourself." Harman, who has been withthe Respondent about 2 years, was previously the texturiz-ing plant superintendent, and became manager of the knit-ting department only about 2 weeks before July 27. Harmansaid, as Fried testified, that in order for him to be effectivein his new position, he had to take disciplinary actionagainst the "instigators" of the strike, and Fried then agreedthat "Nobody stops automatically all by itself. There mustbe some leaders, some instigators. And it is unquestionably[sic] that some disciplinary action has to be taken." Friedalso testified that he then called Rivera to the office andinformed him that Harman was "authorized by me to firethose people. I also asked them, that they should scrutinizeand see that only those people who they observed them-selves and saw are the instigators should be fired." Fried BENTEX MILLS301repeated that Harman did not mention getting rid of instiga-tors until after he gave Harman "hell." Harman, on theother hand, testified that he initiated the conversation withFried about the discharges, and denied that Fried gave him"hell." And Rivera denied that he participated in any dis-cussion of instigators or discharges at any time that day.In the course of that Friday afternoon, each of the 11 mento be discharged was called from his work by a foreman andtold to go to Harman's office. Six of them went to the officeindividually but, as it was nearing time for that shift to end,a group of five was called to the office at the same time.Harman, several other supervisors, a plant security guard,and Nunez, who translated, were in the office. Harman toldthe men they were discharged because of their role as lead-ers in the work stoppage, suggested they take up with theUnion any questions they might have, demanded their iden-tification tags, and had them escorted out of the plant bythe security guard. There was very little discussion about thereasons for the discharges. Jose Nunez, one of the men inthe group, asked if another man could be laid off rather thandischarged in order to be eligible for unemployment com-pensation as he had four sons to support, but Harman re-fused.Harman testified that one employee said he wasgoing to jump off the George WashingtonBridge, that an-other made a threatening remark, and that "two or three ofthem mildly said, well I wasn't any more involved thananother employee. So why should I be singled out. Nothingreal firm or convincing." Harman could not recall thenames of the individuals who made any of these remarks.There was no assertion by any of the dischargees in thesedischarge interviews that Fried said there would be no re-prisals if all went back to work.On Monday a group of the dischargees went to the unionoffice to see if the Union could get their jobs back. Theypointed out that the Respondent had made a mistake in itsinterpretation of the contract, and their mistake in protest-ing as they did should therefore be forgiven. They did nottell the union representatives that Fried had said therewould be no reprisals if all went back to work, and ex-plained in their testimony that they did not discuss whatoccurred on Friday as the union representatives had beenpresent and saw and heard what occurred. Gautier, from theUnion's New York office, was in charge of the Union'sinvestigation of the discharges. Rivera acted as his interpret-er in interviewing the dischargees. As Gautier testified, eachof the dischargees claimed that he was discharged for stop-ping his machines, and denied that he or any other knittingemployee was an instigator of the stoppage; Rivera said hehad warned the employees a work stoppage would be illegaland he thought they were discharged for instigating thestoppage; Harman said, when Gautier telephoned him, thatthe men were discharged for being instigators of the workstoppage, and he refused Gautier's request to consider tak-ing them back; and the Union concluded that the dis-charges were for cause-instigating a stoppage that was inviolation of the contract. Gautier did not learn until abouta week later about the overtime notice that had been postedby the Respondent. He had been at the July 26 Association-Union negotiations about the overtime provision, and hehad arranged to have the Local notify the employees aboutthe resulting change in the Respondent's interpretation, but,at the time of the hearing, he did not know if the Local haddone so.In his telephone conversation with Harman, Gautierasked for a written statement of the reasons for each dis-charge. Harman sent the Union a letter, dated August 1,stating that "The following men were discharged from Ben-tex for the respective reasons," and listing, as to Ferrer,"Unauthorized stopping of machines, soliciting other em-ployees to stop machines, not returning to his machine afterbeing warned by management and the union to return to themachines in 5 minutes"; and, as to each of the other 10,"Unauthorized stopping of machines and causing other em-ployees to stop machines."The discharged employees, as set forth above, maintainedthat there were no instigators or leaders, that they shut downat noon spontaneously and simultaneously, that no one toldothers to shut down machines or shut down other than hisown machines,and that they took this action because theywanted to take time for lunch as they were convinced theRespondent was no longer going to pay them overtime forworking through the lunch period.F.Harman's Selection of DischargeesHarman became production manager, in charge of about600 employees, on about July 15 ,7 less than 2 weeks beforethe work stoppage on July 27. He was previously superin-tendent of the texturizing plant which is in the same build-ing, and in charge of about 600 employees at that time. Theemployees of the different plants do not interchange. Har-man onJuly 27 could identify by name virtually none of theknitting department employees, and at the hearing couldidentify by name virtually none of the dischargees.Rivera, who had under his jurisdiction about 32 shopstotaling over 3,000 employees, likewise could identify byname virtually none of the Respondent's employees. Peral-ta, one of the representatives accompanying Rivera,services12 shops, had been with the Union only a few months, andhad been at the Respondent's plant only twice prior to thevisit on July 27. Santano did not testify.Harman testified that, during the events of July 27, heobserved that some employees not only were more vocal intheir protest than others, but also threatened that all wouldshut down at noon, urged others to shut off their machinesand take a lunch period, turned off their machines and thoseof other employees, and one of them made a threateninggesture to an unidentified employee, who then turned off hismachines, but who never complained of being threatened;that he identified these instigators during the protest to theunion representatives other than Rivera, and they admittedthese were the instigators; that he decided, as soon as themachines stopped at 12:00, to do something about the insti-gators; that he had not yet made a list but knew which oneshad been most vocal in the protest; and that he identifiedthe instigators by pointing them out to supervisors, and thenmade a list. He admitted that he said nothing to Fried aboutany discharges prior to the cafeteria meeting.Although some of the dischargees had been employed7The newcontract, which Harman had a large part in negotiating, wassigned on this date. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral years, Harman was not able on the witness stand toidentify the individuals who engaged in the conduct in ques-tion until he was shown, by counsel for the Respondent, theidentification tags of the dischargees which bore their pic-tures and names. No tags of any employees other than thedischargees were shown to Harman, who had to be shownthe identification tags repeatedly as additional questionswere asked about particular dischargees.The same procedure was followed by Respondent's coun-sel in questioning Rivera, who also was shown the identifi-cation tags only of the dischargees, which he testified hadpreviously been shown to him in the office of Respondent'scounsel about a week before the hearing, and he likewisewas unable to testify about the conduct inissueuntil shownthe tags again and again each time a question was posedabout a particular individual. Rivera testified that on July27, after about an hour's discussion with the employees atthe plant from 11 to 12 o'clock, the employees at noon"went wild," that he was afraid of being killed, that theywere yelling, cursing, and turning off machines, some turn-ing off more than the four machines each man operated,with one turning off "Close, I said, around, not exactlytwelve machines, around." He admitted that he did notknow which employees operated which machines, and thathe did not see dischargees Osvaldo Rodriguez, the ChargingParty, or Izquierdo do anything at noon.Peralta, one of the union organizers at the plant withRivera on Friday, testified that "the people was a littleexcited, some of them . . . about the daily overtime"; somewere yelling and cursing, and one of them, Morales, had astick in his hand and used obscenities; and he could notidentify any of them by name but, after being shown theiridentification tags, he identified these men as yelling thatthey were going to shut down their machines and othersshould also. He testified further that at 12 o'clock someonesaid it was 12 o'clock and "They get like crazy. They shutoff the machines. . . . They stop the machine for one hourfor lunch." He testified that he saw Sotolongo turn off about15 or 16 machines, that he saw Morales stop "Eight, ten,twelve" machines, and that each of the men was yellingagain about taking 1 hour for lunch. He admitted, however,after being shown the identification tags, that he did notremember seeing Saul Vega after 12 o'clock; Osvaldo Ro-driguez talked to them before 12 o'clock; and he did not seeIzquierdo and did not rememberseeingMario Rodriguez at12 o'clock.Rivera also testified, on cross-examination by the Gener-al Counsel, that he believed all the men were back at workwithin 5 minutes; the Respondent did not tell him on Fridayof any who were not; he called the Union's New York officeand reported the men were back at work and the problemresolved; he first learned on Monday of the 11 discharges;the other two representatives had not indicated to him thatcertain employees were to be discharged; and he had neverconcurred with the Respondent that these people should bedischarged nor that they were instigators. He also testified,however, that before he left the plant on Friday he got a callin which "the company mention about some leaders. I toldthe company if you want to take any action against anyleaders there, I don't want to have anything to do and I'mleaving the plant. I got people to go back to work and at thattime I left the plant. . . The companystarted to tell me thatthey were going to fire the leaders of this here.At that timeI told the companyif theywanted to go ahead and fireanybody,itwas not up to me.At that timeIwalked out ofthe plant."Concluding FindingsI found the dischargees who testified candid and convinc-ing witnesses, attempting in spite of language problems andthe lapse of time to describe as accurately as they couldrecall the events here in issue. On the other hand, I foundunconvincing much of the testimony presented by the Re-spondent, whose witnesses were generally evasive,inconsis-tent, and contradictory. Accordingly, I credit the testimonyof the discharged employees where it is in conflict with thatof the Respondent's witnesses.Further, I find,on the basisof the credited testimony, admissions of the Respondent'switnesses,and the record as a whole, that the knitting de-partment employees protested what they believed was areduction in their pay that had been agreed to by the Unionand the Respondent; their protest took the form of shout-ing, use ofobscenities, and assertions that if they were nolonger to be paid overtime for working through lunch timethey would take time for lunch; and at noon they shut downtheir machines and went to the cafeteria to eat their lunch.That their protest did not unduly disturb the Respondent'sofficials is shown by the testimony of Harman, who was inthe knitting department during the protest, and of Fried,who observed what was going on, that supervisors and theUnion should be lenient and calm and see what transpired.I therefore find grossly exaggerated the testimony of the twounion representatives that the men at noon, when they car-ried out theirassertionsthat they would shut down theirmachinesand take time for lunch, "went wild," and I findwholly incredible the testimony of Rivera that he was putin fear by the violence of the protest of being killed.Harman informed Fried as soon as he observed that theemployees were shutting down their machines at noon.Fried directed that the knitting employees be assembled inthe cafeteria, and this was done at about 12:10. There, it isundisputed, Fried told these employees that he was givingthem 5 minutes to return to work, and that if they did notreturn to work within 5 minutes they would all be dis-charged. On the basis of the credited testimony, the reluc-tant admissions of Nunez, and all the relevant evidence, Ifind that, after Fried completed his remarks, one of theemployees asked what would happen if they did go back towork, and the question was answered, by Fried in Englishand by Nunez in Spanish, that no action would then betaken against the employees. I also find that all the employ-ees did return to work within 5 minutes. I do not creditHarman's testimony that Ferrer failed to do so. Harman didnot statehow long Ferrer took to return to work, he did notexplain how he "figured out when the 5 minutes were up,"he said nothing to Ferrer when he passed him on the wayto the office, and Harman's testimony in this regard is con-tradicted by Ferrer, other creditedwitnesses,and Rivera,who testified that all the employees returned to work within5minutes.It is apparent from the record as a whole, and I find, that BENTEX MILLS303itwas at some point after the men returned to work thatHarman decided to discharge some of them, and that he sodecided either because, as Fried testified, he gave Harman"hell" for permitting the stoppage to occur, or because, asHarman testified, he told Fried he had to take such actionto maintain his authority as production manager, a positionhe assumed less than 2 weeks prior to the events here in-volved. I therefore do not credit Harman's testimony thathe decided prior to the cafeteria meeting to take some actionagainst the leaders of the protest, and began to prepare alist.He admittedly did not mention this to Fried until afterthe cafeteria meeting. Moreover, the Respondent states inits brief that the Respondent "decided almost immediatelyafter the stoppage ended to terminate the instigators of thestoppage, proceeded to formulate a list of the men to bedischarged ..."I further find that Harman and the other witnesses for theRespondent failed completely to show that the 11 individu-als it discharged were "instigators" of the work stoppage.The employees testified, and I credit their testimony, thatthere was no direction by any of them to others to shut offmachines, and that none of them shut off machines otherthan his own. Furthermore, the Respondent's testimony asto the identification of the 11 individuals as instigators wascompletely unconvincing. Harman and the union represen-tatives were unable to name the individuals they claimedwere the instigators, could identify them only when shownidentification tags bearing their names and photographs,were shown the tags only of the dischargees, and had to beshown the tags repeatedly whenever a question was askedabout any particular one of them. None of the supervisorswho allegedly identified the instigators for Harman werecalled as witnesses. Further, Harman repeated in almostrote fashion, in his letter to the Union as well as in histestimony, the reasons why each of the dischargees wasselected, and the union representatives in their testimonydid likewise except as to those individuals Rivera and Peral-ta admitted they could not recall seeing at the time thestoppage occurred.In conclusion, I find that the circumstances herein, in-cluding Fried's direction that the men return to work in 5minutes or all would be discharged, the Fried-Nunez answerto an employee question that if the men complied no repri-sal would be taken, and the resumption of work by all themen within 5 minutes, clearly indicated the Respondent'sintent to forgive those who engaged in the work stoppageand, therefore, evidenced the Respondent's condonation ofthis conduct. The Board discussed in theEskincase 8 itscondonation policies, and the court of appeals, in affirmingthe Board, stated:Condonation requires a demonstrated willingness toforgive the improper aspect of concerted action, to"wipe the slate clean." After a condonation the em-ployer may not rely upon prior unprotectedactivitiesof employees to deny reinstatement to, or otherwise todiscriminate against, them. [Citations omitted.] . . . thenature of the condonation principle, which, reflectinga clear public interest in the prompt settlement of labordisputes, is more akin to the doctrine of waiver than tothe technicalities of contract law.I find the cases on which the Respondent relies in its briefclearly distinguishable. Some involved situations in whichthe Board or the courts found, on the facts therein, thatthere was no condonation by the employer of the conductin question because,inter alia,the individuals in questionwere not permitted by the employer to return to work whenothers who participated in the conduct in question were(Ohio Stove Company,180 NLRB 868 1970), the strikerschose not to return to work when directed by the employerto do so(Plasti-Line, Incorporated v. N.L.R.B.,278 F.2d482), or the employer's statements alleged to constitute con-donation were vague and equivocal. In thePlasti-Linecase,the court found there was "no evidence of a positive act bythe petitioners [employer] to indicate either a forgiveness ofthe strikers or an intention to resume their former relation-ship with them" which the Court held to be the "necessaryelements under the doctrine of condonation." I find that theFried-Nunez statements to the employees assembled in thecafeteria and the immediate resumption of work at Fried'sdirection by all the employees who had engaged in the workstoppage provided these necessary elements for a finding ofcondonation. In the circumstances of this case, I find nomerit in the contention made in the Respondent's brief thatthe conduct of the employees here in question was of suchnature as to make the doctrine of condonation inapplica-ble? Accordingly, on the basis of the record in its entirety,I find that the Respondent, after its condonation of theemployees' work stoppage, discharged 11 employees be-cause they engaged in work stoppage, and thereafter failedand refused to reinstate these employees, and that the Re-spondent thereby violated Section 8(a)(1) and (3) of theAct.10IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurringin connectionwith the Respondent's oper-ations describedin sectionI, above, have a close,intimate,and substantialrelationship to trade, traffic, and commerceamong the several Statesand tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, I find that it is necessary that the Respondentbe ordered to cease and desist from the unfair labor practic-es found and from in any other manner infringing upon itsemployees' Section 7 rights, and to take certain affirmativeaction designed to effectuate the policies of the Act.9M Eskin & Son, supra;see alsoCoronet Casuals,Inc., 207 NLRB 304, asto the effect of conductsuch asuse of obscenelanguage.10M.Eskin &Son, supra;Winn-Dixie Atlanta, Inc.,207 NLRB 290;TheColonial Press, Inc.,207 NLRB 673.8M. Eskin &Son,135 NLRB666 (1962),enfd.subnom.Confectionery &11N. L. R. B. v. Express Publishing Company,312 U.S. 416, 437;N. L. R. B. v.Tobacco Drivers, etc. v. N.L.R.B.,312 F.2d 108 (C.A. 2 1963).EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941). 304DECISIONSOF NATIONALLABORRELATIONS BOARDI have found that the Respondent, after condoning con-duct by its knitting department employees that was violativeof the collective-bargaining contract, discriminatorily dis-charged I I of those employees on July 27, 1973, for theirparticipation in such conduct, and thereafter failed andrefused to reinstate them. The Respondent will therefore beordered to offer each of these employees reinstatement tohis former job, or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his seniorityor other rights and privileges, and to make each of theseemployees whole for any loss of pay suffered as a result ofthe discrimination against him, with backpay computed ona quarterly basis, plus interest at 6 percent per annum, asprescribed in F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1963).Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.The Respondent, Bentex Mills, is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Local 222, International Ladies' Garment WorkersUnion, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging Luis Ferrer, Amado Isa, Jose Izquier-do, Pedro Morales, Jose Nunez, Mario Rodriguez, OzvaldoRodriguez, Alfredo Sotolongo, Saul Vega, Juan RamiroValdez, and Luis Vasquez, on July 27, 1973, after its condo-nation of the conduct for which they were discharged, andthereafter failing and refusing to reinstate these employees,the Respondent has discriminated against employees in re-gard to their hire or tenure of employement, and has therebyengaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER12The Respondent, Bentex Mills, East Rutherford, NewJersey, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyof its employees in regard to their hire or tenure of employ-ment, because of their participation in conduct violative ofthe collective bargaining contract, after it has condonedsuch conduct.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to Luis Ferrer, Amado Isa, Jose Izquierdo, Pe-dro Morales, Jose Nunez, Mario Rodriguez, Ozvaldo Ro-driguez, Alfredo Sotolongo, Saul Vega, Juan Ramiro Val-dez, and Luis Vasquez,immediateand fullreinstatement totheir former jobs, or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirsenority or other rights and privileges.(b)Make Luis Ferrer, Amado Isa, Jose Izquierdo, PedroMorales, Jose Nunez, Mario Rodriguez, Ozvaldo Rodri-guez,Alfredo Sotolongo, Saul Vega, Juan Ramiro Valdez,and Luis Vasquez, whole for any loss of pay each of themmay have suffered as a result of the discriminationagainsthim in themannerset forth in the section of thisDecisionentitled"The Remedy."(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due under the terms of thisrecommended Order.(d) Post at its plant at East Rutherford, New Jersey, cop-ies of the attached notice marked "Appendix A." 13 Copiesof the notice, on forms provided by the Regional Directorfor Region 22, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonablesteps shall be taken by the Respondent toinsure thatsaid notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for Region 22, in writ-ing, within 20 daysfromthe receipt of this Decision, whatstepsthe Respondent has taken to comply herewith.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst any of our employees in regard to their hire ortenure of employment, because of their participation inconduct violative of the collective-bargaining contract,after we have condoned such conduct, or in any othermanner interfere with, restrain, or coerce employees inthe exercise of rights guaranteed in Section 7 of theNational Labor Relations Act.WE WILL offer to Luis Ferrer, Amado Isa, Jose BENTEX MILLSIzquierdo, Pedro Morales, Jose Nunez, Mario Rodri-guez,Ozvaldo Rodriguez, Alfredo Sotolongo, SaulVega, Juan Ramiro Valdez, and Luis Vasquez,immedi-ate and full reinstatement to their former jobs, or ifthose jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges.WE WILL make whole the employees named above forany loss of pay each of them may have suffered as aresult of the discrimination against him.BENTEX MILLS(Employer)DatedBy305(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, 16th Floor, 970Broad Street,Newark, New Jersey 07102, Telephone 201-645-2100.